Title: Abigail Adams to John Adams, 12 February 1794
From: Adams, Abigail
To: Adams, John


          
            my Dearest Friend
            Quincy Feb’ry 12th 1794
          
          Yours of the 26th of Jan’ry I received last evening. You talk of not rising till june. why I know not what I shall possibly do, every Farm to Man—and with hands perhaps that I am unacquainted with. a scene of Buisness quite distant from me, when my Garden & potato Yard are full enough for me to attend to. why I shall have to travell from one Farm to the other, and not bring much to pass neither I fear without a proper overseer. we shall want a Farm Horse before that time and I know not what else, but there are many things to be thought of and those in season. I cannot but hope however that you will not sit later than May, at furthest. you will attend to my request in my Letter of the 10th We have got two Lambs already. The Animals in the yard have all had the Mumps I believe one of them I thought we should have lost. he was so sweld in his Throat that for a week he never eat a mouthfull and could not lye down. the poor creature set up on his hind legs & slept. I cured him by having his Throat Rubd with Goose oil daily Belcher has made them a yard of about 20 foot square inclosing their House and it is full of sea weed. the black Animal never would fat and I finally lost him from the misfortune he met with Grain continues very high corn at 5 & Rye at 6/8 Hay from seven to Nine shillings.
          The two Houses cannot agree upon an answer to the Govenours Speach they are quite puzzeld. French influence appears to be going out of fashion, and daily losing ground the Democratick Societies are dwindling down. you will read in Russels paper some admirable observations addrest to the Phyladelphia Society taken from the Minerva.
          adieu my dear Friend how can I reconcile myself to the Idea of not seeing you till june. the terrors of the fever will Haunt my imagination. you must not tarry there so long— Remember me affectionatly to all inquiring Friends— Thomas will not get his Boots this winter. poor Cheeseman was torn all to peices—& starved almost to Death— There are letters from him—
          Most affec’ly yours
          
            A Adams
          
         